NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-FEB-2022
                                            08:19 AM
                                            Dkt. 107 ODMR
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

            STEPHEN I. ADLER, Plaintiff-Appellant, v.
   DISCOVERY HARBOUR COMMUNITY ASSOCIATION, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CIVIL NO. 3CCV-XX-XXXXXXX)


             ORDER DENYING MOTION FOR RECONSIDERATION
      (By:  Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon consideration of self-represented Plaintiff-
Appellant Stephen I. Adler's (Adler) February 16, 2022 Motion for
Reconsideration, the papers in support, and the record, it
appears that Adler has failed to present any point of law or fact
that the court overlooked or misapprehended when it issued its
February 9, 2022 Order Dismissing Appeal for Lack of Appellate
Jurisdiction. See Hawai#i Rules of Appellate Procedure
Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the motion is
denied.
          DATED: Honolulu, Hawai#i, February 22, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge